         Case 2:20-cv-02035-TC-GEB Document 90 Filed 03/05/21 Page 1 of 2




                              IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF KANSAS

KELLI BARGE                                               )
                              Plaintiff,                  )
v.                                                        )      Case No. 2:20-CV-02035-DDC-GEB
                                                          )
O’MALLEY’S INC., et al.                                   )
                                                          )
                              Defendants.                 )

                                           JOINT MEDIATION NOTICE

         Pursuant to this Court’s scheduling orders, Defendants O’Malley’s Inc. and William

Porter (“Defendants”), hereby submit this Joint Mediation Notice. The parties jointly inform the

Court that mediation has been scheduled in this matter as follows:

         Mediator:            Larry Rute
                              Associates in Dispute Resolution
                              1600 Genessee, Suite 838
                              Kansas City, MO 64102
                              Telephone: 816-531-1001

         Location:            1600 Genessee, Suite 838
                              Kansas City, MO 64102

         Date:                April 30, 2021

         Time:                9:30 a.m.

Dated: March 4, 2021
                                                          Respectfully submitted,
                                                   SHAFFER LOMBARDO SHURIN
                                                   s/ Richard F. Lombardo
                                                   Richard F. Lombardo         #22326
                                                   Rachael D. Longhofer        #25451
                                                   2001 Wyandotte Street
                                                   Kansas City, MO 64108
                                                   (816) 931-0500; (816) 931-5775 – Fax
                                                   rlombardo@sls-law.com
                                                   rlonghofer@sls-law.com
                                                   ATTORNEYS FOR DEFENDANTS
                                                   O’MALLEY’S INC. AND WILLIAM PORTER




{2567/0666: 00458104.DOCX.}                           1
         Case 2:20-cv-02035-TC-GEB Document 90 Filed 03/05/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

         I hereby certify that I electronically filed the foregoing on the 5th day of March, 2021,
with the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic
filing to all counsel of record.


                                                            s/ Richard F. Lombardo
                                                            Attorney for Defendants O’Malley’s
                                                            Inc. and William Porter




{2567/0666: 00458104.DOCX.}                     2
